Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive. Contrary to the statements in the remarks, it appears Lusetsky discloses the gate dielectric structure of the first –third FETs in the same manner as claimed.
The claims as best understood describe a NVM transistor and three FETs (first second and third), where the respective FET’s gate are formed at the same time by the build up of dielectric layers such that each of the FETs may share common build up layers which are used to form a independently controlled thickness to each of the FETs. 
The structure as claimed is analogous to that of Lusetsky.  Lusetsky describes and depicts a NVM transistor adjacent several FETs (fig. 6b).  As shown in the progression of figures to 6B, the FETS are of different types and have different cumulative dielectric layer thicknesses.  Each of the dielectric layes comprise at least layers which are in common with each other, as they are patterned from the same build-up layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 



Claims 2, 3, 5-18 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lusetsky et al. (US 2015/0060983) in view or Polishchuk et al. (US 2013/0175604).

Regarding claim 2, Lusetsky discloses a semiconductor device (Figs. 6a and

6b), comprising:
a non-volatile memory (NVM) transistor (107) including a SONOS or a MONOS type device having a tunnel dielectric layer (203), a charge trapping layer (204) and a blocking dielectric layer (205), and a first gate electrode material (207) in a first region (107) of a semiconductor substrate (101);
a field-effect transistor (FET) of a first type (108/109)  including a first gate dielectric (201/501/502) having a first thickness, and a second gate electrode material (503/504/505) in a second region (108-113) of the semiconductor substrate (101);
a FET of a second type (112/113) including a second gate dielectric (404/501/502) having a second thickness and the second gate electrode material (503/504/505) in the second region (108-113) of the semiconductor substrate (101); and
a FET of a third type (110/111) including a third gate dielectric (403/501/502) having a third thickness and the second gate electrode material (503/504/505) in the second region (108-113) of the semiconductor substrate (101);



    PNG
    media_image1.png
    571
    757
    media_image1.png
    Greyscale

include the same material (1 [0073], each fet having a gate dielectric are formed from the same layers 501 and 502, thus are the same material and thickness);
wherein the first (207) and second (503/504/505) gate electrode materials  are different (1s [0057], [0078] and [0079]);
wherein the first thickness and the second thickness are different than the  third thickness (1 [0073], the dielectric layer 201 may be thicker than the dielectric layer 404, and the dielectric layer 404 may be thicker than the dielectric layer 403); and 
502, and the first and second high-K dielectric layers comprise the exact same material and the exact same thickness (both gate dielectrics are formed from the same uniform blanket dielectric layer as understood form the depicted and described process forming in Lusetsky, thus are understood to have the same thickness and be the same material) .

Lusetsky, however, may not be clear on disclosing wherein the blocking dielectric layer comprises a first high dielectric constant (high-K) dielectric layer disposed overlying a blocking oxide; and wherein the charge-trapping layer comprises a first charge-trapping layer that is oxygen-rich, a second charge-trapping layer disposed over the first charge­ trapping layer that is silicon-rich and oxygen-lean relative to the first charge-trapping layer; wherein a thin oxide layer formed between the first and second charge-trapping layers. 

First regarding the ability of the blocking layer being a high K material, Lusetsky actually teaches the blocking layer may be considered a high-k dielectric, as per paragraph 76 of Lsetsky teaches a high k material is a material which has a higher dielectric constant than that of silicon oxide, or for “example a dielectric constant greater than about four.” (Lusetsky ¶76)  Silicon nitride’s dielectric constant range if 4.5 to 7.5, and 

Attention is brought to the Polishchuk reference, which discloses a similar semiconductor device comprising a non-volatile memory (NVM) transistor (Fig. 9B) including a SONOS or a MONOS type device having a tunnel dielectric layer (916), a charge trapping layer (914) and a blocking dielectric layer (918), wherein the blocking dielectric layer (918) explicitly comprises a first high dielectric constant (high-k) dielectric layer (918b) disposed overlying  a blocking oxide (918a, 1 [0046]), and a first gate electrode material (920) in a first region of a semiconductor substrate (906); and wherein the charge-trapping layer (914) comprises a first charge-trapping layer (924) that is oxygen­ rich, a second charge-trapping layer (926) disposed over the first charge-trapping layer (924) that is silicon-rich and oxygen-lean relative to the first charge-trapping layer (924; 1 [0066]), wherein a thin oxide layer (928) formed between the first (924) and second (926) charge-trapping layers. 

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device disclosed by Lusetsky 1 [0038]).

Regarding claim 3, Lusetsky discloses wherein:  
the FET of the first type (108/109) is a high voltage metal-oxide­ semiconductor (HV_MOS) transistor (1 [0037]);
the FET of the second type (112/113) is an inpuVoutput metal-oxide­ semiconductor (VO_MOS) transistor (1 [0038]); and the FET of the third type (110/111) is a low voltage metal-oxide­ semiconductor (LV_MOS) transistor (1 [0038]).

Regarding claim 5, Lusetsky discloses wherein the NVM transistor (107) is disposed in the first region (107) and the FETs of the first (108/109), second (112/113), and third (110/111) types are disposed in the second region (108-113), and therein the first (107) and second 

Regarding claim 6, Lusetsky discloses wherein the first, second and third gate dielectric (201/501/502, 404/501/502 and 403/501/502, respectively) further includes respectively first (201), second (404) and third (403) gate oxide disposed underneath a second high-k dielectric layer (502), and wherein the first gate oxide (201) is thicker than the second gate oxide (404), the second gate oxide (404) is thicker than the third  gate oxide (403, 1 [0073]).

Regarding claim 7, Polishchuk discloses wherein the NVM transistor (Fig. 9B) is a metal-oxide-nitride-oxide-semiconductor (MONOS) transistor (1 [0047]), wherein the MONOS transistor is of p-channel type (1 [0043]), a gate metal layer therein (920) includes high work function metal (1 [0047]), wherein the high work function metal includes at least one of aluminum, titanium, tungsten and compounds or alloys thereof (1 [0047]).

Regarding claim 8, Polishchuk discloses wherein the NVM transistor (Fig. 9B) is a metal-oxide-nitride-oxide-semiconductor (MONOS) transistor (1 [0047]), wherein the MONOS transistor is of n-channel type (1 [0043]), a gate metal layer therein (920) includes high work (1 [0047]), wherein the high work function metal includes at least one of aluminum, titanium, tungsten and compounds or alloys thereof (1 [0047]).

Regarding claim 9, Lusetsky discloses wherein the first thickness of the first gate dielectric (201/501/502) in the HV_MOS transistor (108/109) is in an approximate range of 110 A to 160 A (1 [0075]), and the HV_MOS transistor (108/109) is configured to operate in a voltage range of 4.5V to 12V for program or erase operations of the NVM transistor (1s [0012] and [0013]).

Regarding claim 10, Polishchuk discloses wherein the charge-trapping layer (914) comprises a first charge-trapping layer (924) that is oxygen-rich, a second charge­ trapping layer (926) disposed over the first charge-trapping layer (924) that is silicon­rich and oxygen-lean relative to the first charge-trapping layer (924; 1 [0066]).

Regarding claim 11, Polishchuk discloses wherein the second charge-trapping layer (926) comprises a majority of charge traps in the charge-trapping layer (1 [0066]). Regarding claim 12, Polishchuk discloses wherein the NVM transistor (Fig. 9B) further comprises a polysilicon gate (920; 1 [0065]) disposed overlying the blocking dielectric (918).
Regarding claim 13, Lusetsky discloses wherein the first (201/501/502), second (404/501/502), and third (403/501/502) gate dielectrics are either silicon oxide (1 [0073], the dielectric layers 201, 403, 404 may be formed of substantially the same material, for example, silicon dioxide) or silicon oxynitride.

Regarding claim 14, Lusetsky discloses a memory device (Figs. 6a and 6b), comprising:
a substrate (101) disposed within a single semiconductor die;
a plurality of non-volatile memory (NVM) transistors (107) formed in a first region (107) of the substrate (101); and
a plurality of metal-oxide-semiconductor (MOS) transistors (108-113) formed in a second region (108-113) of the substrate (101), wherein the plurality of MOS transistors (108-113) include a high voltage (HV) MOS transistor (108/109), an input-output (VO) MOS transistor (112/113), and a low voltage (LV) MOS transistor (110/111), agate dielectric layer (404/501/502 and 403/501/502, respectively) of the VO MOS, and LV MOS transistors (112/113 and 110/111,
respectively) having a distinctively different thickness from the VH MOS transistor (108/109, ,r [0073]), and each gate dielectric layer of the HV MOS, VO MOS, and LV MOS transistors (201/501/502, 404/501/502 and 403/501/502, respectively) are with the same dielectric materials (1 [0073], the dielectric layers 201, 403, 404 may be formed of substantially the same material, for example, silicon dioxide);
wherein the first, second, and third gate dielectrics each comprise a second high-k dielectric laver 502, and the first and second high-K dielectric layers comprise the exact same material and the exact same thickness (both gate dielectrics are formed from the same uniform blanket dielectric layer as understood form the depicted and described process forming in Lusetsky, thus are understood to have the same thickness and be the same material) .

Lusetsky, however, does not disclose wherein at least one NVM transistor comprises a blocking dielectric including a first high dielectric constant (high-K) dielectric layer overlying a blocking oxide having a blocking oxide thickness; and wherein the at least one NVM transistor comprises a charge-trapping layer, the charge­ trapping layer comprising a first charge-trapping layer that is oxygen-rich and a second charge-trapping layer disposed over the first charge-trapping layer that is silicon-rich and oxygen-lean relative to the first charge-trapping layer; wherein a thin oxide layer formed between the first and second charge-trapping layers. Attention is brought to the Polishchuk reference, which discloses a similar memory device comprising a non-volatile memory (NVM) transistor (Fig. 9B) formed in a first region of a substrate,
,r [0046]) having a blocking oxide thickness, wherein the NVM transistor (Fig. 9B) comprises a charge trapping layer (914), the charge-trapping layer (914) comprising a first charge-trapping layer (924) that is oxygen-rich and a second charge-trapping layer (926) disposed over the first charge-trapping layer (924) that is silicon-rich and oxygen­ lean relative to the first charge-trapping layer (924; ,r [0066]), wherein a thin oxide layer (928) formed between the first (924) and second (926) charge-trapping layers. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device disclosed by Lusetsky to include the dielectric stack in the NVM transistor of Polishchuk, which has wherein at least one NVM transistor comprises a blocking dielectric including a first high dielectric constant (high-K) dielectric layer overlying a blocking oxide having a blocking oxide thickness; and wherein the at least one NVM transistor comprises a charge-trapping layer, the charge-trapping layer comprising a first charge-trapping layer that is oxygen-rich and a second charge­ trapping layer disposed over the first charge-trapping layer that is silicon-rich and oxygen-lean relative to the first charge-trapping layer; wherein a thin oxide layer formed between the first and second charge-trapping layers, in order to provide a greater program and erase window, ,r [0038]).

Regarding claim 15, Lusetsky discloses wherein the first gate metal layers (503) of the HV MOS, VO MOS, and LV MOS transistors (108/109, 112/113 and 110/111,respectively) include low work function metal, and wherein the HV MOS, VO MOS, and LV MOS transistors (108, 112 and 110, respectively) are of n-channel type (1 [0078]).

Regarding claim 16, Lusetsky discloses wherein the first gate metal layers (503) of the HV MOS, VO MOS, and LV MOS transistors (108/109, 112/113 and 110/111, respectively) include high work function metal, and wherein the HV MOS, VO MOS, and LV MOS transistors (109, 113 and 111, respectively) are of p-channel type (1 [0078]).

Regarding claim 17, Polishchuk discloses wherein the at least one NVM transistor (Fig. 9B) includes a metal layer (920) disposed overlying a high-K dielectric layer (918b), the metal layer (920) including high work function metal (1 [0047]), and the at least one NVM transistor is of p-channel type (1 [0043).

Regarding claim 18, Polishchuk discloses wherein the at least one NVM transistor (Fig. 9B) includes a metal layer (920) disposed overlying a (1 [0047]) and the at least one NVM transistor is of n-channel type (1 [0043]).

Regarding claim 22, Lusetsky discloses wherein:
the FET of the first type (108/109) is of n-channel type (108) and the gate metal layer (503) therein includes a low work function metal (1 [0078]);
the FET of the second type (112/113) is of n-channel type (112) and the gate metal layer (503) therein includes a low work function metal (1 [0078]);
the FET of the third type (110/111) is of n-channel type (110) and the gate metal layer (503) therein includes a low work function metal (1 [0078]); and
the low work function metal (503) includes at least one of titanium, lanthanum, aluminum, and compounds or alloys thereof (1 [0078]).

Regarding claim 23, Lusetsky discloses wherein:
the FET of the first type (108/109) is of p-channel type (109) and the gate metal layer (503) therein includes a high work function metal (1 [0078]);
FET of the second type (112/113) is of p-channel type (113) and the gate metal layer (503) therein includes a high work function metal (1 [0078]);
the FET of the third type (110/111) is of p-channel type (111) and the gate metal layer (503) therein includes a high work function metal (1 [0078]); and
the high work function metal (503) includes at least one of aluminum, titanium, and compounds or alloys thereof (1 [0078]).

Regarding claim 24, Polishchuk discloses wherein the NVM transistor (Fig. 9B) is a metal-oxide-nitride-oxide-semiconductor (MONOS) transistor (1 [0047]), wherein the MONOS transistor is of n-channel type (1 [0043]), a gate metal layer therein (920) includes low work function metal (1 [0047]), wherein the low work function metal includes at least one of titanium, lanthanum, aluminum and compounds or alloys thereof (1 [0047]).

Regarding claim 25, Polishchuk discloses wherein at least one of the NVMtransistors (Fig. 9B) includes a metal layer (920) disposed overlying a high-K dielectric layer (918b), the metal layer (920) including low work function metal (1 [0047]) and at least one of the NVM transistor is of n-channel type (1 [0043]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lusetsky et al. (US 2015/0060983) in view of Polishchuk et al. (US 2013/0175604), as applied to claim 2, and in further view of Ramkumar (US 8,883,624).

Regarding claim 4, Lusetsky and Polishchuk disclose the semiconductor device of claim 2. They do not, however, specifically disclose wherein the first gate electrode material includes a multilayer gate disposed overlying the blocking dielectric of the NVM transistor, and wherein the multilayer metal gate includes a thick metal layer disposed over a thin metallic layer on the blocking dielectric layer. Attention is brought to the Ramkumar reference, which discloses a similar semiconductor device (Fig. 4H), comprising:
a non-volatile memory (NVM) transistor (206) including a SONOS or a MONOS type device (Col. 3, Lines 5-8) having a tunnel dielectric layer (230; see close-up of layer 226 in Fig. 2E), a charge trapping layer (232; see close-up of layer 226 in Fig. 2E) and a blocking dielectric layer (234 of layer 226 in Fig. 2E and 240 in Fig. 2H), wherein the blocking dielectric layer comprises a first high dielectric constant (high-k) dielectric layer (240) disposed overlying a blocking oxide (234 of layer 226 in Fig. 2E), and a first gate electrode material (244/272) in a first region (208) of a semiconductor substrate; and



Ramkumar further discloses wherein the first gate electrode material (244/272) includes a multilayer gate disposed overlying the blocking dielectric (240) of the NVM transistor (206), and wherein the multilayer metal gate (244/272) includes a thick metal layer (272, Col. 12, Lines 40-41) disposed over a thin metallic layer (244, Col. 12, Lines 20-29) on the blocking dielectric layer (240). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device disclosed by Lusetsky and Polishchuk to include wherein the first gate electrode material includes a multilayer gate disposed overlying the blocking dielectric of the NVM transistor, and wherein the multilayer metal gate includes a thick metal layer disposed over a thin metallic layer on the blocking dielectric layer, as taught by Ramkumar, in order to control the work function of the gate by adjusting the thickness of the thin metallic layer.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lusetsky et al. (US 2015/0060983) in view of Ramkumar (US 8,883,624) and Polishchuk et al. (US 2013/0175604).

Regarding claim 19, Lusetsky discloses a semiconductor system (Figs. 6a and 6b), comprising:
a system-on-chip (SOC) device (112/113); a plurality of logic devices (108-111); and
an embedded non-volatile memory (NVM) device (107) disposed within one single semiconductor die (101), wherein:
the embedded NVM device (107) includes a plurality of metal­ oxide-nitride-oxide-semiconductor (MONOS) transistors (107), where at least one MONOS transistor includes a first metal gate layer (503/504) overlying a blocking dielectric (205); and
the SOC device and the plurality of logic devices (108-113) include high voltage (HV) metal-oxide-semiconductor (MOS) transistors (108/109), input-output (VO) MOS transistors (112/113), and a low voltage (LV) MOS transistors (110/111), wherein gate dielectric (201/501/502, 404/501/502 and 403/501/502, respectively) of each of the HV MOS, VO MOS, and LV MOS transistors (108/109, 112/113 and 110/111, respectively) includes a second high-K dielectric layer (502), and wherein the gate dielectric (201/501/502) of the HV MOS transistors (108/109) VO MOS transistors (112/113), and the gate dielectric (404/501/502) of the VO MOS transistors (112/113) are thicker than the gate dielectric (403/501/502) of the LV MOS transistors (110/111; ,r [0073]), and wherein the gate dielectric (403/501/502) of the LV MOS transistors include nitride silicon oxide (501, ,r [0076]).
wherein the first, second, and third gate dielectrics each comprise a second high-k dielectric laver 502, and the first and second high-K dielectric layers comprise the exact same material and the exact same thickness (both gate dielectrics are formed from the same uniform blanket dielectric layer as understood form the depicted and described process forming in Lusetsky, thus are understood to have the same thickness and be the same material) .

Lusetsky, however, does not disclose the blocking dielectric including a first high dielectric constant (high-K) dielectric layer disposed overlying a blocking oxide having a blocking oxide thickness such that the blocking oxide thickness is corresponding to thickness of the gate dielectric of the HV MOS transistors; wherein the at least one NVM transistor comprises a charge-trapping layer, the charge-trapping layer comprising a first charge-trapping layer that is oxygen-rich and a second charge-trapping layer disposed on the first charge-trapping 
a system-on-chip (SOC) device (21Ob);
a plurality of logic devices (210a/210c); and
an embedded non-volatile memory (NVM) device (206) disposed within one single semiconductor die (204), wherein:
the embedded NVM device (206) includes a plurality of metal­oxide-nitride-oxide-semiconductor   (MONOS) transistors (206; Col. 3, Lines 5-8), where at least one MONOS transistor (206) includes a first metal gate layer (244) overlying a blocking dielectric (234 of layer 226 in Fig. 2E and 240 in Fig. 2L) including a first high dielectric constant (high-k) dielectric layer (240) disposed overlying a blocking oxide (234 of layer 226 in Fig. 2E) having a blocking oxide thickness such that the blocking oxide thickness is corresponding to thickness of the gate dielectric of the logic transistors;
wherein the charge-trapping layer (232; see close-up of layer 226 in Fig. 2E) comprises a first charge-trapping layer (232a) that is oxygen-rich, a second charge-trapping layer (232b) disposed over the first charge-trapping layer (232a) that is silicon-rich and oxygen-lean relative to the first charge-trapping layer (232; Col. 5, Line 60 - Col. 6, Line 2).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device disclosed by Lusetsky to include the NVM device of Ramkumar, which includes at least one MONOS transistor including a blocking dielectric layer including a first high-K dielectric layer disposed overlying a blocking oxide having a blocking oxide thickness such that the blocking oxide thickness is corresponding to thickness of the gate dielectric of the logic transistors (and therefore the HV MOS transistors of Lusetsky); wherein the at least one NVM transistor comprises a charge-trapping layer, the charge-trapping layer comprising a first charge­ trapping layer that is oxygen-rich and a second charge-trapping layer disposed on the first charge-trapping layer that is silicon-rich and oxygen-lean relative to the first charge­ trapping layer, so that high-k dielectrics can be incorporated into the logic devices without damaging the charge trapping layer of the NVM (as is done in Ramkumar, Col 1, Lines 48-60), and to improve the charge trapping layer of the NVM.
Lusetsky and Ramkumar still do not disclose wherein a thin oxide layer formed between the first and second charge-trapping layers. Attention is brought to the Polishchuk reference, which discloses a similar semiconductor system comprising a non-volatile memory (NVM) transistor (Fig. 9B) including a first metal gate (920) overlying a blocking 
wherein a thin oxide layer (928) formed between the first (924) and second (926) charge-trapping layers. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device disclosed by Lusetsky and Ramkumar to include wherein a thin oxide layer formed between the first and second charge-trapping layers, as taught by Polishchuk, in order to reduce the probability of electron charge that accumulates at the boundaries of the upper nitride layer (1 [0067]).

Lusetsky, Ramkumar and Polishchuk also do not disclose wherein a portion of the blocking oxide and a portion of the gate dielectric of the HV MOS transistors are formed simultaneously.   This limitation, however, is a product-by-process limitation which does not 

Regarding claim 20, Ramkumar discloses wherein the at least one MONOS transistor (206) is of n-channel type (Col. 4, Lines 33-35), and the first gate metal layer (244) includes high work function metal (Col. 8, Lines 27-29).

Regarding claim 21, Lusetsky discloses wherein:
the gate dielectric of the HV MOS transistors (108/109) have a thickness in an approximate range of 110 A to 160 A (1 [0075]), and the HV MOS transistors (108/109) are configured to operate in an approximate range of 4.5V -12V for program/ erase operations of the embedded NVM device (,rs [0012] and [0013]); and
VO MOS transistors (112/113) have a thickness in an approximate range of 30 A to 70 A (1 [0075]).
Lusetsky, however, does not specifically disclose wherein the gate dielectric of the VO MOS transistors are configured to operate in an approximate range of 1.6 V - 3.6V.  
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system disclosed by Lusetsky to include the VO MOS transistors operating within the above specified voltage range, since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally,   it is clear from the disclosure of Lusetsky that the VO MOS transistors operate at a lower voltage than the "high-voltage MOS transistors."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK
Primary Examiner
Art Unit 2823



9/8/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822